Citation Nr: 0740446	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  04-40 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a panic disorder.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.	Entitlement to service connection for residuals of 
exposure to herbicide, including Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  Panic disorder was not manifested in service, and 
objective medical evidence does not establish that the 
currently diagnosed panic disorder is etiologically related 
to active service. 

2.  The veteran does not have a diagnosis of PTSD that 
conforms to the DSM-IV criteria.

3.  The veteran does not have any current residuals of 
exposure to herbicides, including Agent Orange, that are 
related to service.


CONCLUSIONS OF LAW

1.  A panic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007). 

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

3.  Residuals of exposure to herbicides were not incurred in 
or aggravated by the veteran's active duty service, nor may 
they be presumed to be due to any herbicide (Agent Orange) 
exposure therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2003.  The 
RO's May 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A.   
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims. Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Iowa City 
VA Medical Center (VAMC) have also been obtained.  The 
veteran has provided a lay statement from his wife.  The 
veteran was afforded a VA examination in June 2003.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Panic Disorder

The veteran maintains that his currently diagnosed panic 
disorder is the direct result of his active service.  He 
asserts that he experiences frequent panic attacks triggered 
by memories of his service in Vietnam.  

While the evidence reveals that the veteran currently suffers 
from a panic disorder, the competent, probative evidence of 
record does not etiologically link the veteran's current 
disability to his service or any incident therein.  Service 
medical records are absent any complaint, treatment or 
diagnosis of a psychiatric condition during active service.  
A January 1973 separation physical, signed by the veteran, 
indicates no psychiatric condition.  
VAMC treatment records indicate the veteran first experienced 
panic attacks in November 1984, consisting of shaking, rapid 
breathing, light-headedness and tightness in his chest and 
shoulders.  He was diagnosed with panic disorder in May 1985 
and prescribed medication and relaxation treatment.  
Treatment records indicate the medication and treatment were 
successful in decreasing the frequency and severity of the 
veteran's panic attacks.  There is no competent medical 
opinion included in the record relating the veteran's panic 
disorder to his active service.

As noted above, treatment records indicate the veteran has 
regularly received treatment for panic disorder since his 
diagnosis in 1985, which is over 10 years post service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue. See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

The veteran was afforded a psychiatric exam in June 2003, 
during which the diagnosis of panic disorder was confirmed.  
After reviewing the veteran's service medical records and 
claims folder, the VA psychiatrist did not relate the 
veteran's current panic disorder to his active service.

The Board acknowledges that the veteran and his spouse have 
claimed that his panic disorder is the direct result of his 
active service  However, the Board notes that as lay persons, 
the veteran and his wife are not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based upon the evidence, the Board finds that service 
connection is not warranted in this case.  While the veteran 
is currently diagnosed with panic disorder, the preponderance 
of the evidence is against finding that this condition is 
etiologically related to service.  Service medical records 
are absent complaints of or treatment for a psychiatric 
condition, and the separation examination was negative for 
psychiatric pathology.  In addition, the veteran has produced 
no evidence or medical opinion in support of his claim that 
his present panic disorder is the result of active service, 
and the length of time between his service and treatment 
weighs against granting the veteran's claim.  

In sum, without competent evidence of an etiological link 
between the veteran's current panic disorder and his active 
service, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

A review of the veteran's medical records indicates he has 
not received a diagnosis of PTSD conforming to the diagnostic 
criteria under DSM-IV.  During a June 2003 VA examination, a 
licensed psychologist found that the veteran does not meet 
the DSM-IV criteria for PTSD.  Specifically, the examiner 
noted that while the veteran appears to suffer from mild 
impairment at times, his overall function is good.  

The Board acknowledges that the veteran himself has claimed 
he suffers from PTSD as a result of his active service.  
However, as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

According to 38 C.F.R. § 4.125(a) (2007), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

Residuals of Exposure to Herbicide

The veteran filed a claim for compensation in April 2003 for 
undiagnosed disorders related to his experience in Vietnam, 
including exposure to Agent Orange.  He did not specify what 
disabilities he was claiming were caused by such exposure.  
Without medical evidence of a current disability, the 
veteran's claims for service connection must fail.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).

In considering the veteran's claims, the Board has carefully 
reviewed the veteran's service medical records, and notes 
that such records, including his service separation 
examination, are absent any complaints or findings of a 
diagnosis related to exposure to an herbicide, including 
Agent Orange.  Thus, the Board must rely on the veteran to 
identify his claimed disabilities.

Without evidence of a current disability related to exposure 
to an herbicide, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for residuals of exposure to herbicides.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for panic disorder is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for residuals of exposure 
to herbicides is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


